DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15 and 18), in the reply filed on 12/22/2021, is acknowledged.
Applicants canceled non-elected Group II claims 16-17 thereby rendering moot the Restriction Requirement of 12/10/2021.  Applicants will lose the right of rejoinder should allowable subject matter be identified.
A prior art search using Registry, HCaplus, and Casreact databases of STN did not retrieve any prior art references.  See “SEARCH 6” and “SEARCH 7” in enclosed search notes.
Furthermore, a review of these search results by inventor and assignee/owner name did not retrieve any double patent references.
A review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve any double patent or prior art references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Therefore, the Election of Species Requirement of 12/10/2021 is withdrawn since the claims are free of the prior art (it was discovered later that there is a self-admitted prior art reference, see below; however, the Examiner still decided to withdraw the Election of Species Requirement).
All pending claims have been examined on the merits.
Current Status of 17/301,465
This Office Action is responsive to the amended claims of December 22, 2021.
Original claims 1-15 and 18 have been examined on the merits.
Priority
Applicants identify the instant application, Serial #:  17/301,465, filed 04/05/2021, as a continuation of PCT/US2019/054627, filed 10/04/2019, which claims priority from the following two (2) U.S. Provisional Applications:  62/741,813, filed 10/05/2018; and from 62/879,844, filed 07/29/2019.
The effective filing date of the instant claims is determined to be July 29, 2019 as the claims find support in the U.S. Provisional application  62/879,844.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FOLEY (U.S. 8,436,185 B2).
Applicants’ Specification lines 14-20 on page 5 admits (Applicants’ self-admitted prior art) “pharmaceutical compositions comprising stabilized anhydrous p-toluenesulfonic acid salt of niraparib may be prepared by the process of U.S. Patent No. 8436185”, which is interpreted as “prepared under anhydrous conditions” (thus anticipating instant claim 1) since the product is self-admitted as anhydrous.  Furthermore, since the Specification self-admits that this prior art teaches “a pharmaceutical formulation”, it can reasonably be inferred that Applicants’ self-admission also anticipates claims 9 and 15.
Furthermore, the limitation “prepared under anhydrous conditions” from claim 1 is interpreted as signifying a product-by-process claim (equivalent to “prepared by the anhydrous process of”), absent evidence to the contrary.  Thus, determination of patentability is based on the product itself and not the process used to make the product.  MPEP 2113(I).  As such, the composition claims 2-14 are similarly rejected as anticipated by (at least) Applicants’ self-admitted prior art reference FOLEY.
Only claim 18, currently drawn to a method of making the niraparib formulation from claim 1, is not anticipated by FOLEY since there’s no self-admission for all the steps of instant claim 18 and since FOLEY does not anticipate at least the use of “desiccant” in step d of claim 18.
Conclusion
Claims 1-15 are not presently allowable as written.
Claim 18 is presently allowable as written.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.